Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 3, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149605                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 149605
                                                                   COA: 310075
                                                                   Washtenaw CC: 08-001534-FC
  DERRICK ALDEN JOHNSON,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 20, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 3, 2015
           t0223
                                                                              Clerk